[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Clipps, Slip Opinion No. 2020-Ohio-6748.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6748
              THE STATE OF OHIO, APPELLANT, v. CLIPPS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Clipps, Slip Opinion No. 2020-Ohio-6748.]
Court of appeals’ judgment affirmed on the authority of State v. Townsend.
(No. 2019-1429―Submitted December 15, 2020―Decided December 23, 2020.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 107747, 2019-Ohio-3569.
                                   __________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State v. Townsend, ___ Ohio St.3d ___, 2020-Ohio-5586, ___ N.E.3d ___.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                    _________________
        Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellant.
                            SUPREME COURT OF OHIO




       Mark S. Stanton, Cuyahoga County Public Defender, and Noelle A. Powell,
Assistant Public Defender, for appellee, Brian Clipps.
                              _________________




                                        2